Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
In regards to the arguments on page 5, the Examiner agrees that Maliszewski (US20130136890A1) describes only a single flowpath-type impregnation part.
The Examiner asserts that while Miura (JP2011131422A) does not explicitly describe the two impregnation sections as “box-type”, they each closely match the box-type impregnation part of the instant case as they are resin-filled tanks (Fig. 2; [0024]) containing a plurality of pins described as transport rolls [0019] where the fiber passes above and below alternating pins (Fig. 2).  The two resin-filled tanks taught by Miura are separated by a wall with an extraction opening for the fiber bundle to pass through [Abstract].  
The Examiner maintains the position that it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Malizewski flowpath-type impregnation part in place of the upstream resin-filled tank taught by Miura, to form a fiber-impregnating apparatus to the meet the claims of the instant case (with inclusion of further apparatus adjustments from rationales in the claim rejections below).
In regards to the arguments on page 6, the Examiner respectfully disagrees that the system taught by Malizewski, in view of Miura, cannot match the instant case in regards to: the amount of resin used in the device, the resin in the flowpath, the color of the prepreg due to degradation, and the resin impregnation ratio.
The Examiner contends there will be no difference in amount of resin used or resin in the flowpath if the system taught by Malizewski, in view of Miura is a comparable size to the instant case 
The Examiner acknowledges the amendment to claim 1 and cancellation of claims 3, 4, and 5.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Objections
Claim 1 objected to because of the following informalities:  
The claim 1 limitation on lines 14-15, “wherein a cross-sectional area of the flow path has a constant size along an overall length of the flow path” is effectively duplicated on claim 1 lines 22-23 “wherein the flow path has a flow cross-sectional area of a constant size along an overall length of the flow path”.  
For the sake of compact prosecution, the Examiner will deduce that since this claim element was amended from canceled claim 4, it was mistakenly added into claim 1 twice.  The duplicate claim .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reduced" in claim 1 is a relative term which renders the claim indefinite.  The term "wherein the use amount of the resin used in the flow path-type impregnation part is reduced, and the amount of the resin remaining in the flow path is reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In the instant specification, the amount of the resin used, and the amount of the resin remaining in the flow path, are reduced in comparison to “prior art” [0049], with a particular prior art not specified.  “Preventing degradation in the color of the prepreg due to the resin stored at a high temperature” is described as a function of the amount of the resin remaining in the flow path [0049], and by association this claim element is also indefinite.  Other claims are rejected by dependence.

Claims 6 and 7 are dependent to claim 5; however, claim 5 was canceled in this amendment, and the limitation from claim 5 was amended into claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the sake of compact prosecution, the Examiner will deduce that claims 6 and 7 are now intended to depend upon claim 1, and will examine the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maliszewski (US20130136890A1), in view of Miura (JP2011131422A).
With respect to claim 1, the prior art of Maliszewski teaches a prepreg preparation device comprising: a flow path-type impregnation part (Fig. 2A; [0010]) which has a flow-type impregnation area, with a resin (Fig. 2A, item 214); and a reinforced fiber transferred along a flow path (Fig. 2A, item 142; [0034]) with resin to further penetrate the rovings [0033].  Maliszewski teaches the flow path is formed in a triangular wave shape along a length directional cross-section of the flow path-type impregnation part (Fig. 2A, items 252; [0033]).  
Maliszewski is silent on a constant cross-sectional area along an overall length of the flow path.
However, Maliszewski does not teach that the cross-sectional area of the flow path changes, and appears to depict a constant cross-sectional area between the flow path inner surfaces (Fig. 2A, items 257 & 259) and therefore the Examiner takes the position that the flow path would obviously 
Maliszewski is silent on a box-type impregnation part which further impregnates the fiber.
However, the prior art of Miura teaches a box-type impregnation part (Fig. 2, item 16) which impregnates within the box-type area with the resin (Fig. 2, item 7b), the reinforced fiber (Fig. 2, item 2) which passes through the flow path-type impregnation part and is transferred through a box-type space.
The resin impregnation system (Fig. 2), taught by Miura, comprises two filled resin tanks. The upstream tank (Fig. 2, item 15) introduces resin to the fibers and performs the same function as the Maliszewski device. The downstream tank (Fig. 2, item 16) contains a resin at a lower viscosity [0012] and further spreads and impregnates the fibers with resin and removes air voids, [0003, 0029] and, optionally, allows the use of a second resin type [0022].  The tanks are divided (Fig. 2, item 20) and thermally insulated [0012].  Miura teaches that within the box-type space, there are provided a plurality of pin members for transferring the reinforced fiber which has passed through the flow path-type impregnation part; they are described as transport rolls [0019] and are immersed in resin at the center of the box-type impregnation tanks (Fig. 2, item 16).  Miura teaches that the downstream box-type tank (Fig. 2, item 16) is connected to an end of the flow path [0019], and has an enclosed configuration such that an inner space thereof, except for areas for introducing and ejecting the reinforced fiber, is fully filled with the resin [0024] to store the resin.  This is shown on each side of the downstream tank (Fig. 2, item 16) by a thermally-insulated partition (Fig. 2, item 20) separating the two tanks and only allowing the impregnated fiber bundle to transfer between tanks [0023], and by an outlet die nozzle with a predetermined cross-sectional diameter (Fig. 2, item 11; [0027]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Maliszewski teaching of a flow path-type system, in place of the upstream resin tank (Fig. 2, item 15), taught by Miura, to yield the predictable result of an integrated fiber-impregnating 
The combined prepreg preparation device taught by Maliszewski, in view of Miura, where the output of the flow path-type part, taught by Maliszewski (Fig. 2A, item 290), connects with the input of the downstream box-type part, taught by Miura (Fig. 2, item 20), join integrally in series and effectively form a single mold.  The combination would connect in such a way that it would it be enclosed to maintain isolation from outside air contact as taught by Miura between the two resin tanks [0009].

With respect to claim 6, Miura teaches transports rolls [0019] within the box-type impregnation tank (Fig. 2, item 16) where the reinforcing fiber alternately touches an upper surface and a lower surface of adjacent rollers.
Miura, is silent on the rolls rotating or being stationary during operation.
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a "roll" inherently has an ability to rotate. Alternatively, because the claim covers all possible options (rotate, does not rotate), the claimed feature would have been obvious.
With respect to claim 7, Miura appears to teach that the transport rollers [0019] are in-line within the box-type part (Fig. 2, item 16), and set apart from each other by a set distance.  Even if the drawing cannot be relied upon to teach actual dimensions or positions of the transport rollers, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that Miura implicitly teaches the rollers are positioned at the same height, such that the roll members are formed to be apart from each other by a set distance.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maliszewski (US20130136890A1), in view of Miura (JP2011131422A).

Maliszewski is silent on a box-type impregnation part in which the reinforced fiber is secondarily impregnated.
However, the prior art of Miura teaches a prepreg preparation method using the prepreg preparation device of claim 1 (Fig. 2, item 16), comprising; a step (a2) in which a mold having a box-type impregnation part is prepared [0026]; a step (c) in which the reinforced fiber, which has been primarily impregnated, is secondarily impregnated through the box-type impregnation part [0029].
The resin impregnation system (Fig. 2), taught by Miura, comprises two filled resin tanks. The upstream tank (Fig. 2, item 15) introduces resin to the fibers.  The downstream tank (Fig. 2, item 16) contains a lower melt viscosity resin and further impregnates the fibers with resin and removes air voids, [0003] and, optionally, allows the use of a second resin type [0022], The tanks are divided (Fig. 2, item 20) and thermally insulated [0012].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the Maliszewski teaching of a flow path-type die with the downstream resin tank (Fig. 2, item 16), taught by Miura, to yield the predictable result of an integrated fiber impregnating system; wherein the process of the flow path-type part, taught by Maliszewski (Fig. 2A, item 290), is joined with the process of the downstream box-type part, taught by Miura (Fig. 2, item 20).  This combination forms an enclosed and uninterrupted fiber path and a process that improves resin impregnation into the fibers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742